Case: 21-50165   Document: 00516077658      Page: 1   Date Filed: 11/02/2021




          United States Court of Appeals
               for the Fifth Circuit                           United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 2, 2021
                            No. 21-50165
                                                                 Lyle W. Cayce
                          Summary Calendar                            Clerk


   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Victor Nava, Jr.,

                                                  Defendant—Appellant,

                        consolidated with


                             No. 21-50174


   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Victor Nava,

                                                  Defendant—Appellant.
Case: 21-50165     Document: 00516077658         Page: 2     Date Filed: 11/02/2021

                                    No. 21-50165
                                  c/w No. 21-50174




                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-202-1
                            USDC No. 7:20-CR-58-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Victor Nava, Jr., pleaded guilty, pursuant to a plea agreement, to
   possession with intent to distribute methamphetamine. As part of his plea
   agreement, he generally waived his right to appeal his conviction and
   sentence, with limited exceptions. The district court applied the career
   offender enhancement in U.S.S.G. § 4B1.1 and sentenced Nava within the
   guidelines range to 327 months of imprisonment. Nava now appeals his
   conviction and sentence. He also appeals from a consecutive prison sentence
   imposed upon revocation of his supervised release, which was part of a prior
   sentence for a drug conviction.
          First, Nava challenges the validity of his guilty plea and the appeal
   waiver in his plea agreement. He contends that his plea was not knowing and
   voluntary because the magistrate judge (MJ) misinformed him of the
   statutory maximum punishment for his offense. His argument is without
   merit, as the corrected transcript of his rearraignment hearing shows the MJ
   correctly stated the statutory punishment range. However, because the
   Government does not seek to enforce the appeal waiver, we will consider the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-50165      Document: 00516077658          Page: 3   Date Filed: 11/02/2021




                                      No. 21-50165
                                    c/w No. 21-50174


   merits of Nava’s challenge to his sentence. See United States v. Story, 439
   F.3d 226, 231 (5th Cir. 2006).
          Second, Nava argues the district court erred in classifying his
   conviction for aggravated robbery with a deadly weapon in violation of Texas
   Penal Code §§ 29.02(a)(1) and 29.03(a)(2) as a crime of violence for
   purposes of § 4B1.1. Because he preserved his challenge, our review is de
   novo. See United States v. Frierson, 981 F.3d 314, 316 (5th Cir. 2020).
          Relying on the Supreme Court’s recent decision in Borden v. United
   States, 141 S. Ct. 1817, 1821-25 (2021), Nava argues that an offense must be
   purposeful to qualify as a crime of violence. Because the Texas statute
   criminalizes reckless conduct, he contends that his prior conviction cannot
   be considered a crime of violence. However, Borden, 141 S. Ct. at 1825, held
   that an offense with a mens rea of recklessness cannot qualify as a violent
   felony under the elements clause of the Armed Career Criminal Act, 18
   U.S.C. § 924(e)(2)(B)(i); it did not address recklessness in the context of
   enumerated offenses. Under United States v. Santiesteban-Hernandez, 469
   F.3d 376, 377-82 (5th Cir. 2006), abrogated on other grounds by United States
   v. Rodriguez, 711 F.3d 541 (5th Cir. 2013) (en banc), Nava’s Texas conviction
   for aggravated robbery with a deadly weapon meets the definition of generic
   robbery. It therefore qualifies as a crime of violence under the enumerated
   offenses clause of U.S.S.G. § 4B1.2(a). See Santiesteban-Hernandez, 469 F.3d
   at 377-82; United States v. Rayo-Valdez, 302 F.3d 314, 318 (5th Cir. 2002).
   We reject Nava’s argument that Borden implicitly overruled Santiesteban-
   Hernandez. Contrary to Nava’s assertion, Santiesteban-Hernandez, 469 F.3d
   at 380-81, did not define generic robbery as requiring the use of force against
   another, and it is therefore unaffected by the Court’s holding in Borden. See
   Borden, 141 S. Ct. at 1825.




                                           3
Case: 21-50165      Document: 00516077658           Page: 4     Date Filed: 11/02/2021




                                     No. 21-50165
                                   c/w No. 21-50174


          Third, Nava asserts that the district court erred in classifying his 2009
   conviction for importation of marijuana in violation of 21 U.S.C. § 952 as a
   controlled substance offense under § 4B1.2(b).          Because Nava did not
   preserve the issue, we review for plain error. United States v. Huerra, 884
   F.3d 511, 519 (5th Cir. 2018). To show plain error, he must demonstrate a
   forfeited error that is clear or obvious and that affects his substantial rights.
   Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing,
   this court has the discretion to correct the error but only if it “seriously
   affects the fairness, integrity or public reputation of judicial proceedings.”
   Id. (internal quotation marks, citation, and brackets omitted).
          Nava argues that his prior marijuana importation offense cannot be
   considered a controlled substance offense under § 4B1.2 because the statute
   of conviction in 2009 criminalized hemp, which was no longer a controlled
   substance by the time he was sentenced as a career offender. See § 952; 21
   U.S.C. § 812(c); compare 21 U.S.C. § 802(16) (effective Apr. 15, 2009), with
   § 802(16)(B)(i) (effective Dec. 21, 2018). “Although other circuit courts
   have” taken the position Nava urges, “the question remains an open one in
   the Fifth Circuit, and [he] has failed to show that the district court’s error, if
   any, was plain.” United States v. Bishop, 603 F.3d 279, 281 (5th Cir. 2010);
   see United States v. Abdulaziz, 998 F.3d 519 (1st Cir. 2021); United States v.
   Bautista, 989 F.3d 698 (9th Cir. 2021).
          Finally, Nava argues that the district court procedurally erred by not
   stating its reasons for ordering his revocation sentence to run consecutively
   to his sentence for possession with intent to distribute methamphetamine.
   Because he did not object to the sentencing procedure in the district court,
   our review is for plain error. United States v. Fuentes, 906 F.3d 322, 325 (5th
   Cir. 2018).




                                           4
Case: 21-50165      Document: 00516077658         Page: 5     Date Filed: 11/02/2021




                                     No. 21-50165
                                   c/w No. 21-50174


          The district court stated that it had considered the relevant policy
   statements in the Guidelines, the 18 U.S.C. § 3553(a) sentencing factors, and
   the facts underlying Nava’s methamphetamine offense. The court was also
   familiar with Nava’s lengthy criminal history and noted that his supervised
   release had been revoked once before. Nava fails to show any error given that
   the record reflects the district court’s reasoned basis for exercising its
   discretion to order his revocation sentence to run consecutively, as the
   Guidelines policy statement recommended. See Rita v. United States, 551
   U.S. 338, 356 (2007); United States v. Flores, 862 F.3d 486, 489 (5th Cir.
   2017). Moreover, even if Nava were able to demonstrate clear or obvious
   error, he fails to show the error affected his substantial rights because he has
   not shown a reasonable probability that additional explanation would have
   changed his sentence. See Molina-Martinez v. United States, 136 S. Ct. 1338,
   1343 (2016); United States v. Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir.
   2009); United States v. Whitelaw, 580 F.3d 256, 264 (5th Cir. 2009).
          The judgments of the district court are AFFIRMED.




                                          5